Title: From George Washington to Christian Theodor Sigismund von Molitor and Georg Hermann Vulteius, 21 May 1789
From: Washington, George
To: Molitor, Christian Theodor Sigismund von,Vulteius, Georg Hermann



Gentlemen,
New York, May 21st 1789

Your letter of the 18th Inst, setting forth your distressed condition, and requesting some pecuniary assistance, has been put into my hands.
The distresses of my fellow creatures are never known to me without giving pain, to whatever nation or Country they belong; and happy should I be could I releive the wants & necessities of every one—but, Gentlemen, that is out of my power—and there are thousands of my own Countrymen whose misfortunes should certainly claim my first attention—but even here I am unable to gratify my feelings, for I receive no emolument for my public services—and my private fortune would be

totally inadequate to the numerous applications which are made to me for assistance. I presume, therefore, you will not think it proceeds from a disinclination to help the needy—or from a pointed discrimination between my own Countrymen & foreigners that I do not comply with your request. I am, Gentln Yr most Obedt Serv⟨t⟩
